Motion to dismiss appeal denied, without costs. Memorandum: The voluminous papers embodying the proceedings in the action are not required to be printed but may be handed up upon the argument. In view of the fact that the record is now on file, we deny the motion, in our discretion, so far as it is based upon failure to prosecute promptly. Assuming, without deciding, that the motion so far as it relates to the correctness of the certificate of the clerk is properly addressed to this court, we find no reason to question the correctness of the certificate of the county clerk. Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.